Citation Nr: 0802110	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance under the provisions of 
38 U.S.C.A. § 1114(r)(1).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming SMC on the basis of the need for aid 
and attendance under the provisions of 
38 U.S.C.A. § 1114(r)(1) ("r-1").  One of the criteria for 
entitlement for this benefit is eligibility for SMC under 
38 U.S.C.A. § 1114(o) ("o").  The veteran's representative 
has argued that the veteran is eligible for SMC at the "o" 
rate because he has been found to have lost the use of both 
legs and has additional need of aid and attendance of another 
without consideration of the loss of use of his legs.  This 
would make the veteran eligible for two separate SMC awards 
under the criteria of 38 U.S.C.A. § 1114(l), which would meet 
the criteria for "o".  It is important to note that the 
determination regarding the r-1 benefit may be made whether 
or not the need for regular aid and attendance was a partial 
basis for entitlement to SMC at the "o" rate.  
38 C.F.R. § 3.350(h).  

The most recent evaluation of record regarding the need for 
aid and attendance is dated in December 2004.  At that time, 
the examiner rendered an opinion that the veteran required 
personal health services two to three times per week.  The 
examiner did not distinguish between the disability 
associated with the upper and lower extremities.  Thus, the 
information required for adjudication for the claim is not 
currently of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a special examination to ascertain the 
need for the aid and attendance of 
another.  The examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that any need for 
aid and attendance is independent of the 
loss of use of both lower extremities.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


